DETAILED ACTION
	This action is made in response to the request for continued examination filed on April 14, 2022. This action is indicated as allowable.
	Claims 1-20 are pending. Claims 1, 9, and 16 have been amended. Claims 1, 9, and 16 are independent claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1, 9, and 16, when considered as a whole, are allowable over the prior art of record found during the time of examination.
During the time of examination, the following prior art references were found to be the closest art of record: Zhao et al. (USPPN: 2020/0175416; hereainfter Zhao) teaching methods for sharing machine learning based web service models.
Zhao teaches a user interface configured to communicate with a machine learning model wherein a user can upload documents to the model from documents stored in a collaborative space. Zhao further teaches selection of content from the uploaded documents for input into the machine learning model and permitting a user to make additional selections for training the machine learning model. The trained model can then be published and utilized in future learning models.
However, Zhao fails to teach, when considered as a whole: “instantiating a user interface configured to communicate with a machine learning model hosted on and integrated with a collaborative computing platform hosting a plurality of applications, the collaborative computing platform configured to manage execution and processing of uploaded documents for collaboration between one or more users in a distributed system, and retain and modify metadata associated with the uploaded documents; receiving, via the user interface, a selection of an uploaded document for input to the machine learning model, wherein the uploaded document is stored on the collaborative computing platform and the uploaded document is associated with one of the plurality of applications for creating and editing the document; receiving, via an interactive area on the user interface, a selection of content in the uploaded document for input to the machine learning model; receiving, via the interactive area, one or more instructions for applying the selected content to the machine learning model; communicating, by the user interface to the machine learning model, data indicative of the selected uploaded document, selected content, and instructions; rendering, on the user interface, a first option to enter additional inputs to the machine learning model and a second option to publish the machine learning model; in response to selection of the first option, receiving, by the user interface, additional inputs to the machine learning model; and in response to selection of the second option, publishing the machine learning model by: receiving an indication of an uploaded document of the collaborative computing platform to be processed by the machine learning model; and sending an instruction to the machine learning model to apply the machine learning model to the indicated uploaded document; wherein: the machine learning model is trained using the selected uploaded document, selected content, and instructions; and -2-the trained machine learning model is operable to generate outputs based on the indicated uploaded document as input data, the trained model and inputs are published using existing data structures of the collaborative computing platform independent of a separate artificial intelligence platform; the uploaded document is classified and key metadata is extracted and written directly to the existing data structures of the collaborative computing platform; and when additional documents are subsequently uploaded to the platform, the published trained model and inputs are used to classify the additional documents, extract values, and write the values to fields in the existing data structures of the collaborative computing platform”.
The dependent claims further add limitations to the allowable subject matter of their corresponding independent claims; thus, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is (571)270-5891. The examiner can normally be reached Monday-Friday: 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STELLA HIGGS/           Primary Examiner, Art Unit 2179